DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2	Claims 199-217 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 2013/0255003 A1) teaches a method of making a synthetic leather and artificial/engineered leather (see abstract and page 1, paragraph, 0012) comprising the step of forming an artificial dermal layer comprising a dermal fibroblast, wherein the engineered leather comprising a plurality of layers of animal cell comprising one or more types of skin cells and the step of tanning at least a portion of a dermal layer to form a synthetic leather (see page 2, paragraphs, 0013 and 0019). However, the closest prior art of record (US’ 003 A1) does not teach or disclose a method of forming a tanned synthetic leather comprising a fibroblast on a scaffold that selected from the different materials as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of tanned synthetic leather formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761